Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Roshele Gene Barber
(O.L. File Number H-11-40828-9),

Petitioner
v.

The Inspector General,
U.S. Department of Health and Human Services.

Docket No. C-11-788
Decision No. CR2499
Date: February 7, 2012
DECISION

Petitioner, Roshele Gene Barber, is excluded from participation in Medicare, Medicaid,
and all other federal health care programs pursuant to section 1128(a)(4) of the Social
Security Act (Act) (42 U.S.C. § 1320a-7(a)(4)), effective September 20, 2011. There is a
proper basis for Petitioner’s exclusion based upon her conviction in a state court of a
criminal offense committed after August 21, 1996, related to the unlawful prescription of
a controlled substance. Petitioner’s exclusion for the minimum period of five years is
mandatory pursuant to section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).

I. Background

The Inspector General for the Department of Health and Human Services (L.G.) notified
Petitioner by letter dated August 31, 2011, that she was being excluded from participation
in Medicare, Medicaid, and all federal health care programs for a period of five years.
The L.G. advised Petitioner that her exclusion was pursuant to section 1128(a)(4) of the
Act based upon her felony conviction in the Superior Court of Washington for Pierce
County, of a criminal offense related to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance under federal or state law.
Petitioner timely requested a hearing by letter dated September 12, 2011. The case was
assigned to me on September 20, 2011 for hearing and decision. A telephone prehearing
conference was convened on October 12, 2011, the substance of which is memorialized
in my order of the same day. During the prehearing conference, Petitioner waived an oral
hearing. The parties agreed that this matter can be resolved based upon the parties’ briefs
and documentary evidence, and a briefing schedule was set.

The LG. filed a brief (I.G. Brief) on November 7, 2011, with I.G. exhibits (I.G. Exs.) 1
through 8. Petitioner filed her brief (P. Br.) on December 14, 2011, with Petitioner’s
exhibits (P. Exs.) 1 through 4. The L.G. filed a reply on December 20, 2011. No
objections have been made to my consideration of any of the exhibits offered, and I.G.
Exs. | through 8 and P. Exs. 1 through 4 are admitted as evidence.

IL. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) provides Petitioner with rights to an
Administrative Law Judge (ALJ) hearing and judicial review of the final action of the
HHS Secretary (Secretary). The right to hearing before an ALJ is set forth in 42 C.F.R.
§§ 1001.2007(a) and 1005.2, and the rights of both the sanctioned party and the LG. to
participate in a hearing are specified by 42 C.F.R. § 1005.3. Either or both parties may
choose to waive appearance at an oral hearing and to submit only documentary evidence
and written argument for my consideration. 42 C.F.R. § 1005.6(b)(5). In this case,
Petitioner waived an oral hearing, and the parties agreed to and have submitted only
documentary evidence and written argument for my consideration.

Pursuant to section 1128(a)(4) of the Act, the Secretary must exclude from participation
in the Medicare and Medicaid programs any individual convicted for an offense that
occurred after August 21, 1996, under federal or state law, of a criminal offense
consisting of a felony relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance. Pursuant to section 1128(i) of the Act (42 U.S.C. §
1320a-7(i)), an individual is convicted of a criminal offense when: (1) a judgment of
conviction has been entered against him or her in a federal, state, or local court whether
an appeal is pending or the record of the conviction is expunged; (2) there is a finding of
guilt by a court; (3) a plea of guilty or no contest is accepted by a court; or (4) the
individual has entered into any arrangement or program where judgment of conviction is
withheld.

Exclusion for a minimum period of five years is mandatory for any individual or entity
convicted of a criminal offense for which exclusion is required by section 1128(a) of the
Act. Act § 1128(c)(3)(B) (42 U.S.C. § 1320a-7(c)(3)(B)). Pursuant to 42 C.F.R. §
1001.102(b), an individual’s period of exclusion may be extended based on the presence
of specified aggravating factors. Only if aggravating factors justify an exclusion of
longer than five years, are mitigating factors considered as a basis for reducing the period
of exclusion to no less than five years. 42 C.F.R. § 1001.102(c). The I.G. does not cite
any aggravating factors to extend the period of exclusion beyond the statutory minimum
of five years. Thus, I cannot consider mitigating factors to reduce Petitioner’s period of
exclusion in this case.

Petitioner bears the burden of going forward with the evidence and the burden of
persuasion on any affirmative defenses or mitigating factors. The I.G. bears the burden
on all other issues. 42 C.F.R. § 1005.15(b), (c). The burden of persuasion is judged by a
preponderance of the evidence. 42 C.F.R. §§ 1001.2007(c), 1005.15(d). Petitioner may
not obtain review of, or collaterally attack on procedural or substantive grounds, a
criminal conviction or civil judgment of a federal, state, or local court or another
government agency that is cited in this forum as the basis for exclusion. 42 C.F.R. §
1001.2007(d).

B. Issues:
The Secretary has by regulation limited my scope of review to two issues:

Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs; and

Whether the length of the proposed exclusion is unreasonable.
42 CFR. § 1001.2007(a)(1).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely, and I have jurisdiction.
2. Petitioner’s exclusion is required by section 1128(a)(4) of the Act.
There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction.

Petitioner does not deny that, on January 28, 2010, she pled guilty to one felony count of
forging a prescription for hydrocodone. Petitioner does not deny that she was convicted
pursuant to her guilty plea in the Superior Court of Washington for Pierce County of one
count of forging a prescription in violation of Revised Code of Washington Section
69.50.403(1)(e). Petitioner does not dispute that she unlawfully prescribed hydrocodone,
which is a controlled substance. Petitioner also does not deny that the offense of which
she was convicted occurred on about February 18, 2009, while she was employed as a
health care assistant at Peninsula Medical Center. I.G. Exs. 2, 3, 4, 5; P. Exs. 2, 4; P.Br.
at 1-6; Request for Hearing (RFH).

The evidence before me shows that the elements necessary for exclusion under section
1128(a)(4) of the Act are satisfied in this case. Petitioner was convicted of a criminal
offense. The criminal offense was a felony. The felony conviction was for conduct
related to the unlawful prescription of a controlled substance, and the criminal conduct
occurred after August 21, 1996. Petitioner does not deny that she is subject to exclusion
pursuant to section 1128(a)(4) of the Act. P. Br. at 4. Accordingly, I conclude that there
is a basis to exclude Petitioner pursuant to section 1128(a)(4) of the Act.

Petitioner argues that she was compelled to plead guilty because she was a single parent
of a young child and could not risk being incarcerated. P. Br. at 1. In her request for
hearing, Petitioner argues that her guilty plea should never have been entered as there
were significant issues as to the validity of the charge. RFH. Petitioner may not
collaterally attack before me and I may not review her criminal conviction. 42 C.F.R. §
1001.2007(d). Petitioner also argues that a motion to set aside her plea and to strike her
criminal conviction will be filed. RFH. However, such motions have no impact upon the
decision in this case as Petitioner was convicted within the meaning of the Act when her
guilty plea was accepted. Act § 1128(i). If Petitioner’s conviction is ultimately reversed
or vacated on appeal, retroactive reinstatement is possible pursuant to 42 C.F.R. §
1001.3005.

3. Pursuant to section 1128(c)(3)(B) of the Act, five years is the
minimum period for of exclusion under section 1128(a).

4. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Petitioner concedes that she is subject to exclusion, but argues that exclusion for five
years is unreasonable. P. Br. at 4. Petitioner states that the Washington State Department
of Health recognized mitigating factors during a proceeding before a state administrative
law judge that resulted in the suspension of her credentials to practice as a health care
assistant in the state for one year. Petitioner asks that I also consider the same mitigating
factors. These factors include: Petitioner’s potential for successful rehabilitation;
Petitioner’s lack of past disciplinary record; her personal circumstances that influenced
her decision to enter a plea of guilty — mainly that she was a single mother of a young
child; and the fact that she cooperated with the disciplining authority. P. Br. at 3-4; P.
Ex. 4. Ihave no discretion to grant Petitioner any relief related to the duration of the
period of exclusion. The five-year exclusion imposed by the LG. is the minimum period
permitted for an exclusion pursuant to section 1128(a)(4) of the Act. Act §
1128(c)(3)(B). No mitigating factors may be used to reduce the period of exclusion as no
aggravating factors were used to extend the period of exclusion. 42 C.F.R. §
1001.102(c)(1)-(3). Exclusion of Petitioner for five years is required by the Act and is
not unreasonable as a matter of law.

Petitioner requests that if the period of exclusion may not be shortened, that it be treated
as having begun on January 28, 2010. P. Br. at 5. The Secretary’s regulation provides
that an exclusion is effective 20 days from the date of the L.G.’s written notice of
exclusion to the affected individual or entity. 42 C.F.R. § 1001.2002(b). I have no
discretion under the regulations to change the effective date of Petitioner’s exclusion. 42
C.F.R. § 1005.4(c)(1); Randall Dean Hopp, DAB No. 2166, at 2-4 (2008); Thomas
Edward Musial, R.Ph., DAB No. 1991 (2005). Consequently, the effective date of
Petitioner’s exclusion is September 20, 2011, twenty days after the August 31, 2011-LG.
Notice of Exclusion. Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for
reinstatement only after the period of exclusion expires. Reinstatement is not automatic
upon completion of the period of exclusion.

II. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all other federal health care programs for the minimum statutory period of
five years, effective September 20, 2011.

/s/
Keith W. Sickendick
Administrative Law Judge

